DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 09/18/2022.
Claims 1-4, 6-11, 13-17, 19-20 have been amended.
No claims have been added.
Claims 5, 12, 18 have been cancelled.
Claims 1-4, 6-11, 13-17, 19-20  are pending and are presented for examination on the merit.




Claim Objections
Claims 4, 11 are objected to because of the following informalities:  
          the limitation “a particular training iteration of the plurality if training iterations” should be “a particular training iteration of the plurality of training iterations”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes a limitation “the blockchain storing only data used to verify a verify gradient smart contract” in line 2-3. It is unclear what data is stored in the blockchain in light of the Specification. The specification filed on 06/12/2019 discloses that “only the verification-related attributes are stored on the blockchain” in paragraph [0052]. Therefore, it is unclear if the data used to verify a verify gradient smart contract is stored in the blockchain or the data used to verify the gradient calculation by using the verify gradient smart contract is stored in the blockchain. For the examination purposes, the examiner interprets this limitation to be “the blockchain storing only data used to verify the gradient calculation”. 
Claims 2-4 and 6-7 are also rejected since they inherit this deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 20200076884).
Regarding claim(s) 8, and 15, Li discloses: 
         A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a training participant client cause the processor to perform (By disclosing, “various embodiments are directed to a machine-readable medium, e.g., a non-transitory computer readable medium, including machine executable instructions for causing a machine, e.g., processor and associated hardware, to perform one or more of the steps of the above-described method(s).” ([0275] of Li)): 
          generating, using a dataset, a gradient calculation corresponding to a training iteration for machine learning model training comprising a plurality of training iterations, wherein the dataset and parameters for the machine learning model are outside of the blockchain (By disclosing, “During the training process, the agent server 303 performs a stochastic gradient decent process [(gradient calculation)] with the help of each of the providers (306, 308, . . . , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, . . . , 310), as indicated by arrows (312, 314, . . . , 316). Each provider (306, 308, . . . , 310) calculates a Δw or a batch of samples from its local dataset [(dataset and parameters are outside the blockchain)], then passes it to the agent server 303, as indicated by arrows (313, 315, . . . , 317). Once received a Δw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i. This process can be, and sometimes is, asynchronous among providers 306, 308, . . . , 310) due to their different network latencies and computing capabilities. When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” which teaches that the agent server performs a stochastic gradient descent process to generate machine learning models as transaction proposals based on a plurality of Δw(s) received asynchronously from a plurality of providers, thus the training process is iterative ([0080] and Fig. 3 of Li)),  
         generating a plurality of transaction proposals, each of the plurality of transaction proposals corresponding to a training iteration of the plurality of training iterations, each transaction proposal comprising a corresponding gradient calculation (By disclosing, “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . . . , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, . . . , 310), as indicated by arrows (312, 314, . . . , 316). Each provider (306, 308, . . . , 310) calculates a Δw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, . . . , 317). Once received a Δw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i. This process can be, and sometimes is, asynchronous among providers 306, 308, . . . , 310) due to their different network latencies and computing capabilities. When the training is complete, the agent server 303 reports the computing results 124, e.g., ML [(machine learning)] results [(transaction proposals)], to the blockchain layer 112.” ([0080] and Fig. 3 of Li));
          transferring the plurality of transaction proposals to an endorser node of the blockchain network to endorse a transaction proposal, of the plurality of transaction proposals, in response to a validation of the corresponding gradient calculation by the endorser using the verify gradient smart contract of the endorser node (By disclosing, “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results [(transaction proposals)], to the blockchain layer 112.” ([0080] and Fig. 3 of Li)); “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers [(endorser nodes)], e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li); and “If the determination of step 952 is that the computing verification results indicate a successful verification, then operation proceeds from step 952 to step 960 in which the first device accepts compensation for computing when said verification result indicates a valid computing result.” ([0177] of Li))(Note: the indication of the valid computing result in the prior art can be the endorsement of the transaction proposal in the claimed invention)); and 
         receiving the endorsed transaction proposal from the endorser node (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li); and “If the results [(endorsed transaction proposal)] are verified to be true, e.g., the result of the requested computation, the computing results are provided by the blockchain to the client device which requested that the computing task be implemented” ([0020] of Li)).

Regarding claim(s) 20, Li discloses:
          sending, by the training participation client, the new machine learning model to the blockchain network (By disclosing, “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” ([0080] of Li)). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Delong (US 11216813).
            a blockchain in a blockchain network (By disclosing, a blockchain layer 112 (Fig. 3 element 112 of Li)), 
         a training participant client (By disclosing, the combination of the client device 102 and the agent server 303 in the prior art can be the “training participant client” of the claim ([0076] and Fig. 3 of Li)) comprising a processor that when executing one or more instruction stored in a memory configures the training participant client to: 
          generate, using a dataset, a gradient calculation corresponding to a training iteration for machine learning model training comprising a plurality of training iterations, wherein the dataset and parameters for the machine learning model are outside of the blockchain (By disclosing, “During the training process, the agent server 303 performs a stochastic gradient decent process [(gradient calculation)] with the help of each of the providers (306, 308, . . . , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, . . . , 310), as indicated by arrows (312, 314, . . . , 316). Each provider (306, 308, . . . , 310) calculates a Δw or a batch of samples from its local dataset [(dataset and parameters are outside the blockchain)], then passes it to the agent server 303, as indicated by arrows (313, 315, . . . , 317). Once received a Δw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i. This process can be, and sometimes is, asynchronous among providers 306, 308, . . . , 310) due to their different network latencies and computing capabilities. When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” which teaches that the agent server performs a stochastic gradient descent process to generate machine learning models as transaction proposals based on a plurality of Δw(s) received asynchronously from a plurality of providers, thus the training process is iterative ([0080] and Fig. 3 of Li)), 
          generate a plurality of transaction proposals that each correspond to a training iteration of the plurality of training iterations, each transaction proposal comprising a corresponding gradient calculation (By disclosing, “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . . . , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, . . . , 310), as indicated by arrows (312, 314, . . . , 316). Each provider (306, 308, . . . , 310) calculates a Δw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, . . . , 317). Once received a Δw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i. This process can be, and sometimes is, asynchronous among providers 306, 308, . . . , 310) due to their different network latencies and computing capabilities. When the training is complete, the agent server 303 reports the computing results 124, e.g., ML [(machine learning)] results [(transaction proposals)], to the blockchain layer 112.” ([0080] and Fig. 3 of Li)); and 
          an endorser node in the blockchain network (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers [(endorser nodes)], e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li), the endorser node comprising a processor that when executing one or more instruction stored in a memory configures endorser node to: 
            receive the plurality of transaction proposals from the training participant client (By disclosing, “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results [(transaction proposals)], to the blockchain layer 112.” ([0080] and Fig. 3 of Li)); and “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers ([endorser nodes]), e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li)),  
           endorse a transaction proposal, of the plurality of transaction proposals, in response to a validation of the corresponding gradient calculation by the endorser using the verify gradient smart contract of the endorser node (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract [(verify gradient smart contract)] to check the solver's solution.” ([0092] of Li); and “If the determination of step 952 is that the computing verification results indicate a successful verification, then operation proceeds from step 952 to step 960 in which the first device accepts compensation for computing when said verification result indicates a valid computing result.” ([0177] of Li))(Note: the indication of the valid computing result in the prior art can be the endorsement of the transaction proposal in the claimed invention), and 
           send the endorsed transaction proposal to the training participation client (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li); and “If the results [(endorsed transaction proposal)] are verified to be true, e.g., the result of the requested computation, the computing results are provided by the blockchain to the client device which requested that the computing task be implemented” ([0020] of Li)).
          Li does not expressly disclose:
          the blockchain storing only data used to verify the gradient calculation.
         However, Delong teaches:
         a blockchain storing only smart contracts (By disclosing, “The subrogation system blockchain may be stored in a dedicated blockchain network (e.g., that stores only contracts associated with the subrogation system blockchain) or a shared blockchain network” (Col 5 lines 55-58 of Delong)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of verify the gradient calculation by using the verify gradient smart contract, in view of Delong to include a blockchain storing only smart contracts.  Doing so would result in an improved invention because this would prevent different kinds of data stored on a single blockchain, thus it’s easier to retrieve the data used to verify the gradient calculation in the future. 


Regarding claim(s) 7, Li discloses:
         wherein the endorser node is further configured to: send the new machine learning model to the blockchain network (By disclosing, “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” ([0080] and Fig. 3 of Li); “In step 754 the new arrival node, e.g., node B [(endorser)], behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true.” ([0144] of Li); and “Node B or Node C or both uploads the result to the verification smart contract on the blockchain.” ([0145] of Li)).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Delong (US 11216813), further in view of Gao (CN 108712260). 
Regarding claim(s) 2, Li discloses:
          verify a correctness of the corresponding gradient calculation (By disclosing, “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” ([0080] and Fig. 3 of Li); and “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li)).
         Li does not expressly disclose:
         verify a correctness of the corresponding gradient calculation based on parameters obtained from the corresponding transaction proposal.
          However, Gao teaches:
          verify a correctness of the corresponding gradient calculation based on parameters obtained from the corresponding transaction proposal (By disclosing, “each participant I based on its own data set DBi and the current weight parameter vector W running the deep learning algorithm to obtain ΔW (i), and calculating the corresponding ciphertext, at the same time, Pi calculating signature σ (ΔW (i)) of gradient parameter ΔW (i) [(parameters obtained from the corresponding transaction proposal)]… each participation party obtained from the cloud server to the gradient vector to decrypt to obtain the gradient vector ΔW [(transaction proposal)], and uses the aggregated signature the calculation result for verification” ([0034]-[0040] of Gao)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Li and Delong, in view of Gao to include techniques of verify a correctness of the corresponding gradient calculation based on parameters obtained from the corresponding transaction proposal.  Doing so would result in an improved invention because this would allow different data providers provide only the parameters to the blockchain for verification instead of providing the original training dataset, thus improving the privacy protection of the dataset of the data providers. 

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Delong (US 11216813), further in view of Soto (“The effect of the mini-batch size on deep neural networks training”). 
Regarding claim(s) 3, the combination of Li and Delong does not disclose:
          wherein each of the plurality transaction proposals comprises: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation.            
          However, Soto teaches:
          wherein each of the plurality transaction proposals comprises: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation.   (By disclosing:

    PNG
    media_image1.png
    126
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    617
    media_image2.png
    Greyscale


which teaches that the gradient computing result:
    PNG
    media_image3.png
    31
    350
    media_image3.png
    Greyscale

specifies the mini-batches training dataset Xi, a loss function Li, current parameter weights 
    PNG
    media_image4.png
    31
    20
    media_image4.png
    Greyscale
, and a gradient calculation 
    PNG
    media_image5.png
    25
    51
    media_image5.png
    Greyscale
. (Section 1.9 of Soto); and Section 1.6 of Soto teaches that the loss function is a cost function which includes cost metrics (Section 1.6 of Soto)).  
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using the gradient calculation results as the transaction proposals, in view of Soto to include wherein each of the plurality transaction proposals comprises: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation.  Doing so would result in an improved invention because this would allow the details of the factors in the gradient function to be disclosed in the transactions proposals, so the verifiers can authenticate each of the factors of the gradient functions one by one, thus improving the accuracy of the claimed invention.

Regarding claim(s) 4, Li does not expressly disclose:
          wherein the subset of samples corresponds to a particular training iteration of the plurality of training iterations.  
          However, Soto teaches:
          wherein the subset of samples corresponds to a particular training iteration of the plurality of training iterations (By disclosing, “The NN [(neural networks)] will be run for 3000 iterations (steps) with a batch size of 100 in run1 and 10 in run2” which teaches that the mini-batch of the training data set corresponds to the training iterations (Section 3.4 of Soto)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of wherein the subset of samples corresponds to a particular training iteration of the plurality of training iterations. Doing so would result in an improved invention because this would produce a noisy estimate of the average over all of the training examples of a small set, which provides a good set of weights fairly quickly compared to other optimization techniques (Section 1.9 of Soto). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Delong (US 11216813), further in view of Viswanathan (US 10171992).
Regarding claim(s) 6, Li discloses:
          receive the endorsed transaction proposal from the endorser node (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li); and “If the results [(endorsed transaction proposal)] are verified to be true, e.g., the result of the requested computation, the computing results are provided by the blockchain to the client device which requested that the computing task be implemented” ([0020] of Li)).
           Li does not expressly disclose:
           commit a transaction corresponding to the endorsed transaction proposal to a blockchain of the blockchain network.
            However, Viswanathan teaches:
           commit a transaction corresponding to the endorsed transaction proposal to a blockchain of the blockchain network (By disclosing, “the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281. The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction. …. The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved. The client 260 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel.” (Col 9 lines 25-45 of Viswanathan)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Li and Delong, in view of Viswanathan to include techniques of commit a transaction corresponding to the endorsed transaction proposal to a blockchain of the blockchain network.  Doing so would result in an improved invention because this would allow only the transactions with validated smart contract execution to be submitted to the blockchain, thus improving the accuracy of the transaction. 

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Gao (CN 108712260). 
Regarding claim(s) 9 and 16, Li discloses:
          verify a correctness of the corresponding gradient calculation (By disclosing, “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” ([0080] and Fig. 3 of Li); and “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li)).
         Li does not expressly disclose:
         verify a correctness of the corresponding gradient calculation based on parameters obtained from the corresponding transaction proposal.
          However, Gao teaches:
          verify a correctness of the corresponding gradient calculation based on parameters obtained from the corresponding transaction proposal (By disclosing, “each participant I based on its own data set DBi and the current weight parameter vector W running the deep learning algorithm to obtain ΔW (i), and calculating the corresponding ciphertext, at the same time, Pi calculating signature σ (ΔW (i)) of gradient parameter ΔW (i) [(parameters obtained from the corresponding transaction proposal)]… each participation party obtained from the cloud server to the gradient vector to decrypt to obtain the gradient vector ΔW [(transaction proposal)], and uses the aggregated signature the calculation result for verification” ([0034]-[0040] of Gao)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Li, in view of Gao to include techniques of verify a correctness of the corresponding gradient calculation based on parameters obtained from the corresponding transaction proposal.  Doing so would result in an improved invention because this would allow different data providers provide only the parameters to the blockchain for verification instead of providing the original training dataset, thus improving the privacy protection of the dataset of the data providers. 

Claim(s) 10, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Soto (“The effect of the mini-batch size on deep neural networks training”). 
Regarding claim(s) 10, and 17, the combination of Li and Delong does not disclose:
          wherein each of the plurality transaction proposals comprises: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation.            
          However, Soto teaches:
          wherein each of the plurality transaction proposals comprises: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation.   (By disclosing:

    PNG
    media_image1.png
    126
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    617
    media_image2.png
    Greyscale


which teaches that the gradient computing result:
    PNG
    media_image3.png
    31
    350
    media_image3.png
    Greyscale

specifies the mini-batches training dataset Xi, a loss function Li, current parameter weights 
    PNG
    media_image4.png
    31
    20
    media_image4.png
    Greyscale
, and a gradient calculation 
    PNG
    media_image5.png
    25
    51
    media_image5.png
    Greyscale
. (Section 1.9 of Soto); and Section 1.6 of Soto teaches that the loss function is a cost function which includes cost metrics (Section 1.6 of Soto)).  
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using the gradient calculation results as the transaction proposals, in view of Soto to include wherein each of the plurality transaction proposals comprises: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation.  Doing so would result in an improved invention because this would allow the details of the factors in the gradient function to be disclosed in the transactions proposals, so the verifiers can authenticate each of the factors of the gradient functions one by one, thus improving the accuracy of the claimed invention.

Regarding claim(s) 11, Li does not expressly disclose:
          wherein the subset of samples corresponds to a particular training iteration of the plurality of training iterations.  
          However, Soto teaches:
          wherein the subset of samples corresponds to a particular training iteration of the plurality of training iterations (By disclosing, “The NN [(neural networks)] will be run for 3000 iterations (steps) with a batch size of 100 in run1 and 10 in run2” which teaches that the mini-batch of the training data set corresponds to the training iterations (Section 3.4 of Soto)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of wherein the subset of samples corresponds to a particular training iteration of the plurality of training iterations. Doing so would result in an improved invention because this would produce a noisy estimate of the average over all of the training examples of a small set, which provides a good set of weights fairly quickly compared to other optimization techniques (Section 1.9 of Soto). 

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Viswanathan (US 10171992).
Regarding claim(s) 13 and 19, Li discloses:
          receive the endorsed transaction proposal from the endorser node (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li); and “If the results [(endorsed transaction proposal)] are verified to be true, e.g., the result of the requested computation, the computing results are provided by the blockchain to the client device which requested that the computing task be implemented” ([0020] of Li)).
           Li does not expressly disclose:
           commit a transaction corresponding to the endorsed transaction proposal to a blockchain of the blockchain network.
            However, Viswanathan teaches:
           commit a transaction corresponding to the endorsed transaction proposal to a blockchain of the blockchain network (By disclosing, “the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281. The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction. …. The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved. The client 260 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel.” (Col 9 lines 25-45 of Viswanathan)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Li, in view of Viswanathan to include techniques of commit a transaction corresponding to the endorsed transaction proposal to a blockchain of the blockchain network.  Doing so would result in an improved invention because this would allow only the transactions with validated smart contract execution to be submitted to the blockchain, thus improving the accuracy of the transaction. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Gao (CN 108712260), further in view of Yadav (US 20200364705).
Regarding claim(s) 14, Li discloses:
          sending, by the training participation client, the new machine learning model to the blockchain network (By disclosing, “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” ([0080] of Li)), 
           forwarding, by the one or more endorser nodes, the transaction proposals to an auditor, wherein the auditor comprises the verify gradient smart contract and is configured to (By disclosing, “In step 748 the new arrival node [(auditor)], e.g., node B, receives and verifies the computing results. Step 748 includes step 750, 752 and 754. In step 750 the new arrival node, e.g., node B, receives computing results from other nodes, e.g., node C, on the distributed computing layer. Operation proceeds from step 750 to step 752. In step 752 the new arrival node passes this result to the verification smart contract on the blockchain layer. In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true.” ([0144] of Li); and “Node B or Node C or both obtains the results from the distributed computing component. Then Node B or Node C or both uploads the result to the verification smart contract on the blockchain. Then, each of the blockchain nodes, behaving as judges, runs the verification smart contract to determine the results true or not.” which teaches that the node C is an endorser node ([0145] of Li)): 
           receiving, by the independent auditor, the plurality of transaction proposals (By disclosing, “In step 748 the new arrival node, e.g., node B, receives and verifies the computing results. Step 748 includes step 750, 752 and 754. In step 750 the new arrival node, e.g., node B, receives computing results from other nodes, e.g., node C, on the distributed computing layer. Operation proceeds from step 750 to step 752. In step 752 the new arrival node passes this result to the verification smart contract on the blockchain layer. In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true.” ([0144] of Li)); 
           executing the verify gradient smart contract (By disclosing, “In step 748 the new arrival node, e.g., node B, receives and verifies the computing results. Step 748 includes step 750, 752 and 754. In step 750 the new arrival node, e.g., node B, receives computing results from other nodes, e.g., node C, on the distributed computing layer. Operation proceeds from step 750 to step 752. In step 752 the new arrival node passes this result to the verification smart contract on the blockchain layer. In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true.” ([0144] of Li)); and 
           providing, by the independent auditor, verification results that correspond to the plurality of transaction proposals to the endorser nodes or peers (By disclosing, “In step 748 the new arrival node, e.g., node B, receives and verifies the computing results. Step 748 includes step 750, 752 and 754. In step 750 the new arrival node, e.g., node B, receives computing results from other nodes, e.g., node C, on the distributed computing layer. Operation proceeds from step 750 to step 752. In step 752 the new arrival node passes this result to the verification smart contract on the blockchain layer. In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true. The other nodes behaving as judges can be, and sometimes are nodes which were not selected for the computing task. For example, with respect to the example of FIG. 5, node D may be, and sometimes is a judge. If the results are determined to be valid, the results are sent to the device which requested the computing task, e.g., node A 504 of FIG. 5” ([0144] of Li)).
           Li does not expressly disclose:
           a node forwards the transaction proposals to an independent auditor outside the blockchain network.
           However, Yadav teaches:
          a node forwards the transaction proposals to an independent auditor outside the blockchain network. (By disclosing, “the twice-signed consent request may be forwarded on to the target entity 102 (illustrated as the “customer (target) consensus node” 102) by the regulating entity 108” which teaches that the target entity 102 may be a node ([0048] of Yadav); “In an opaque blockchain, because the data stored therein is hashed, it can become impossible for a third party entity, such as a regulator, to audit or perform independent verification of the underlying data, such as safety inspections, emissions tests, payment transactions, etc. As such, the only way a third party entity could access the underlying data would be to request the data from an involved entity, such as the entity that had an inspection done or performed an inspection.” which teaches that the third party entity is an independent auditor outside the blockchain network ([0005] of Yadav); “FIG. 1 illustrates a system 100 for the use of consent in providing data related to entries in an opaque blockchain to a third party, such as a regulatory entity.” which teaches that the regulatory entity is a third party ([0018] of Yadav); “In step 6 of the process 400, the target entity 102 may encrypt the identified targeted data using the regulator private key. In step 7 of the process 400, the encrypted targeted data may be transmitted to the regulating entity 108 using a suitable communication network and method” which teaches that the targeted data is transmitted from target entity 102 to the regulating entity ([0052] of Yadav)).
             Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the one or more endorser nodes forward the transaction proposals to an auditor, in view of Yadav to include techniques of: a node forwards the transaction proposals to an independent auditor outside the blockchain network. Doing so would result in an improved invention because this would allow a third party entity, such as a regulator, to audit or perform independent verification of the underlying data, such as safety inspections, emissions tests, payment transactions, etc. ([0005] of Yadav), thus improving the security and functionality of the claimed invention.





Response to Arguments
Applicant’s arguments with regard to the 35 U.S.C. § 102, and 35 U.S.C. § 103 rejection have been fully considered but are not persuasive.
Applicant firstly argues that Li does not disclose “wherein the dataset and parameters for the machine learning model are outside of the blockchain”.  
          The Examiner, respectfully disagrees. The Examiner notes that Li discloses this limitation by disclosing “During the training process, the agent server 303 performs a stochastic gradient decent process [(gradient calculation)] with the help of each of the providers (306, 308, . . . , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, . . . , 310), as indicated by arrows (312, 314, . . . , 316). Each provider (306, 308, . . . , 310) calculates a Δw or a batch of samples from its local dataset [(dataset and parameters are outside the blockchain)], then passes it to the agent server 303, as indicated by arrows (313, 315, . . . , 317) ([0080] and Fig. 3 of Li). Therefore, Li discloses this limitation. 
          Accordingly, the 35 U.S.C. § 102, and 35 U.S.C. § 103 rejection will be maintained.

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190332955 to Manamohan for disclosing:
          Decentralized machine learning to build models is performed at nodes where local training datasets are generated. A blockchain platform may be used to coordinate decentralized machine learning over a series of iterations. For each iteration, a distributed ledger may be used to coordinate the nodes. Rules in the form of smart contracts may enforce node participation in an iteration of model building and parameter sharing, as well as provide logic for electing a node that serves as a master node for the iteration. The master node obtains model parameters from the nodes and generates final parameters based on the obtained parameters. The master node may write its state to the distributed ledger indicating that the final parameters are available. Each node, via its copy of the distributed ledger, may discover the master node's state and obtain and apply the final parameters to its local model, thereby learning from other nodes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY HUANG/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
/DUAN ZHANG/Examiner, Art Unit 3685